[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR RECONSIDERATION
The state claims the appellant is not entitled to payment for court time and the testimony of its appraiser. It argues that Connecticut General Statutes § 13a-76 limits the scope of appraisal fees the court can award in a highway condemnation appeal. It states, ". . . such trial referee shall award . . . such appraisal fees as . . . determined reasonable," and does not mention fees for the testimony of the appraiser.
The applicant claims it is entitled to appraisal fees under Connecticut CT Page 10476 General Statutes § 48-26 which states, ". . . the court may order the condemnor to pay the reasonable appraisal fees and reasonable fees for expert testimony incurred by the property owner in such proceedings."
The state claims Connecticut General Statutes § 48-26 is a statute of general application and must yield to a statute of specific application, such as § 13a-76, which is entitled "Appeal to Superior Court, Reassessment of damages or benefits by trial referee," which is in Chapter 238, Highway Construction and Maintenance.
Connecticut General Statutes § 48-26 is entitled "Condemnor to pay appraisal fees and fees of experts, when," which is in Title 28, Eminent Domain.
The court finds directly contrary to the state's claim that § 48-26
is the statute of specific application and Connecticut General Statutes13a-76 is the statute of general application.
Accordingly, the motion for reconsideration is granted to award $2,160 to the judgment as reasonable fees for expert testimony.
  D. Michael Hurley Judge Trial Referee